DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,17,19,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US2015/0182090).
Park et al. disclose a cleaner comprising: a body 10; a mop module 11 which is detachably connected to the body 10 (see fig.4); and a mop motor 120-124 provided in the body (motors extend into the chamber of the body when the body 10 is coupled to mop module 11), wherein the mop module 11 includes: a pair of spin mops 2 which contact a floor while rotating; and a mop module housing 11 which connects the pair of Claim 1
One of the module mounting region (walls of body 10) or the body mounting region vertically protrudes, and another one of the module mounting region or the body mounting region is vertically recessed (interior of mop module 11) to receive the vertically protruding one of the module mounting region (walls of body 10) or the body mounting region. Claim 3
The body mounting region 11 are included a pair of body mounting regions (figure 4 show at least one pair of spaced mounting regions for spin mops 2) that are spaced apart from each other to correspond to the pair of spin mops 2; and wherein the module mounting region 10 are included a pair of module mounting regions (region 10 includes an interior which accommodates spin mop bodies) that are spaced apart from each other to correspond to the pair of body mounting regions (see figure 4). Claim 4
Claim 5
Park et al. also disclose a cleaner comprising: a body 10; spin mops 2 which contact a floor while rotated; a mop housing 11 that supports the spin mops 2 and is releasably coupled to the body 10; and a mop motor 120-124 provided in the body 10 (motors extend into the chamber of the body 10 when the body 10 is coupled to mop module 11), torque of the mop motor 120-124 being transmitted to the spin mops 2 when the body 10 and the mop housing 11 are connected, wherein: the body 10 includes a bottom surface with a mop housing mounting region, the mop housing includes a top surface with a body mounting region that is configured to be detachably connected to the mop housing mounting region, and wherein the mop motor is positioned higher than the mop module mounting region (see image below). Claim 17 
Park et al. further disclose a catching extension which protrudes from a surface of the mop housing mounting region or the body mounting region; and a catching cavity which is recessed on a surface of another one of the mop housing mounting region or the body mounting region and is positioned to be engaged with the catching extension when the body and the mop housing are coupled (see image below). Claim 19
Park et al. also disclose a cleaner comprising: a body 10; spin mops 2 which contact a floor while rotated; a mop housing 11 that supports the spin mops 2 and is releasably coupled to the body 10; and a mop motor 120-124 provided in the body 10 Claim 21
Claim(s) 1,3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Hsu (US2015/0026920).
Hsu discloses a cleaner comprising: a body 10,50; a mop module 60 which is detachably connected to the body 10,50 (see fig.1); and a mop motor 31 provided in the body 10,50, wherein the mop module 60 includes: a pair of spin mops 62 which contact a floor while rotating; and a mop module housing 60 which connects the pair of spin mops 62, wherein: the body 10,50 includes a module mounting region 52 that is provided at a bottom portion of the body 50, and the mop module 60 includes a body mounting region 64 that is provided at a top portion of the mop module 60 to be detachably connected to the module mounting region 52, wherein the mop motor 31 is provided above the module mounting region 52 (see fig.5), and wherein a torque of the mop motor 31 is transmitted to the pair of spin mops 62 when the body 10,50 and the Claim 1
One of the module mounting region or the body mounting region 64 vertically protrudes, and another one of the module mounting region 52 or the body mounting region is vertically recessed to receive the vertically protruding one of the module mounting region or the body mounting region 64. Claim 3
The body mounting region 64 are included a pair of body mounting regions 64 that are spaced apart from each other to correspond to the pair of spin mops 62; and wherein the module mounting region 52 are included a pair of module mounting regions 52 that are spaced apart from each other to correspond to the pair of body mounting regions 64 (see figure 1). Claim 4
A catching extension 64 which protrudes from a surface of the module mounting region or the body mounting region; and a catching cavity 52 which is recessed on a surface of another one of the module mounting region or the body mounting region and positioned to be engaged with the catching extension 64 when the body and the mop module are connected. Claim 5
Claim(s) 1,3,4,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US2006/0185690).
Song et al. disclose a cleaner comprising: a body 10; a mop module 30 which is detachably connected to the body 10 (see fig.2); and a mop motor 34 provided in the body (motors extend into the chamber of the body when the body 10 is coupled to mop Claim 1
Song et al. also disclose a cleaner comprising: a body 10; spin mops 33 which contact a floor while rotated; a mop housing 30 that supports the spin mops 33 and is releasably coupled to the body 10; and a mop motor 34 provided in the body 10(motors extend into the chamber of the body when the body 10 is coupled to mop module 30), torque of the mop motor 34 being transmitted to the spin mops 33 when the body 10 and the mop housing 33 are connected, wherein: the body 10 includes a bottom surface with a mop housing mounting region (see fig.3), the mop housing includes a top surface with a body mounting region (upper edge of module 30) that is configured to be detachably connected to the mop housing mounting region, and wherein the mop motor Claim 17 
One of the module mounting region 17 or the body mounting region 30 vertically
protrudes, and another one of the module mounting region 17 or the body mounting region 30 is vertically recessed to receive the vertically protruding one of the module mounting region 17 or the body mounting region 30. The body mounting region 30 vertically protrudes and the module mounting region 17 is vertically recessed. See
figure 3. Claim 3
The body mounting region 30 are included a pair of body mounting regions
(figure 3) that are spaced apart from each other to correspond to the pair of spin mops; and wherein the module mounting region 17 are included a pair of module mounting regions (region 17 includes an interior which accommodates 2 spin mop bodies) that are spaced apart from each other to correspond to the pair of body mounting regions (see figure 3). Claim 4

    PNG
    media_image1.png
    625
    614
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
(US2006/0185690), as applied to claim 1, and further in view of US2007/0061040, hereinafter ‘040.
Song et al. discloses a water tank 110 which stores water and is disposed in
body 10 (see fig4.) and a water supply connection channel 122,121a,125b, and a mop
module 30 which includes a body mounting region (upper surface of housing 30) and is
detachably connected to the module mounting region (see fig.3). Song et al. is silent as
to a module water supply channel as claimed. Patent publication ‘040 discloses a floor
cleaner which comprises a module water supply channel 398 which guides the water
introduced by a water supply connection channel 395 to a mop 330. Accordingly, it
would have been obvious to one skilled in the art provide cleaning fluid directly to the spin mops in the device of Song et al. in order to clean a floor surface as taught in the ‘040 publication.
Allowable Subject Matter
Claims 7-11,13-16,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Since the motors are connected to the mops when the bodies are coupled to the modules and when the bodies is de-coupled from the mop modules, the cleaners in the prior art are considered to read on the amendment. Claim 1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/David Redding/           Primary Examiner, Art Unit 3723